STOCKHOLDER VOTING AGREEMENT

This STOCKHOLDER VOTING AGREEMENT (this “Agreement”) is made and entered into as
of November 6, 2006 by and among NAVTEQ Corporation, a Delaware corporation (the
“Parent”), NAVTEQ Holdings B.V., a corporation organized under the laws of The
Netherlands (“BV Sub”), NAVTEQ Holdings Delaware, Inc., a Delaware corporation
and wholly-owned subsidiary of Parent (“Merger Sub”), Traffic.com, Inc., a
Delaware corporation (the “Company”), and the person whose name appears on the
signature page hereto as a Stockholder (the “Stockholder”) of the Company. 
Capitalized terms used and not otherwise defined herein, and defined in the
Merger Agreement (as defined below), shall have the respective meanings ascribed
to them in the Merger Agreement.

RECITALS

WHEREAS, concurrently with the execution of this Agreement, the Company, Parent,
BV Sub and Merger Sub are entering into an Agreement and Plan of Merger of even
date herewith (the “Merger Agreement”), pursuant to which the parties thereto
have agreed, upon the terms and subject to the conditions set forth therein, to
the Merger;

WHEREAS, the Stockholder is the beneficial owner of such number of shares of
common stock of the Company, par value $0.01 per share (the “Company Common
Stock”), set forth on the signature page hereto, and options, warrants or other
rights to acquire such number of shares of Company Common Stock as set forth on
the signature page hereto; and

WHEREAS, as a material inducement and a condition to Parent, BV Sub and Merger
Sub entering into the Merger Agreement, Parent has requested that the
Stockholder agree, and the Stockholder has agreed (in the Stockholder’s capacity
as such), for the benefit of Parent, BV Sub and Merger Sub, to enter into this
Agreement to facilitate the consummation of the Merger;

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and accepted, and intending to be legally bound hereby,
Parent, BV Sub, Merger Sub and the Stockholder hereby agree as follows:

1.             Certain Definitions.  For purposes of this Agreement:

“Expiration Date” shall mean the earlier to occur of (a) such date and time as
the Merger Agreement shall have been validly terminated pursuant to its terms,
(b) the Effective Time, or (c) the occurrence of a Material Adverse Amendment.

“Material Adverse Amendment” means an amendment to the Merger Agreement that (i)
materially and adversely affects the Stockholder and (ii) is approved by the
Company’s Board of


--------------------------------------------------------------------------------




Directors notwithstanding the fact that in such vote the Stockholder’s nominee
on the Company’s Board of Directors voted against such amendment.

“Shares” means (a) all equity securities of the Company (including all shares of
Company Common Stock, and all options, warrants and other rights to acquire
shares of Company Common Stock) beneficially owned by the Stockholder as of the
date of this Agreement and (b) all additional equity securities of the Company
(including all additional options, warrants and other rights to acquire shares
of Company Common Stock) of which Stockholder acquires beneficial ownership
during the period commencing with the execution and delivery of this Agreement
until the Expiration Date.

“Voting Period” means the period commencing on the date of this Agreement and
continuing until the Expiration Date.

2.             Representations and Warranties of Stockholder.  The Stockholder
represents and warrants to Parent, BV Sub and Merger Sub as follows:

(a)           The Stockholder is the beneficial owner (as such term is defined
in Rule 13d-3 under the Exchange Act, provided, however, that for the purposes
of this Agreement, such term shall include any Shares that may be acquired more
than sixty (60) days from the date hereof) of all of the Shares.  The
Stockholder has sole voting power and the sole power of disposition with respect
to all of the Shares, with no limitations, qualifications or restrictions on
such rights (subject to applicable federal securities laws and the terms of this
Agreement).  Such Shares constitute all of the Shares beneficially owned by the
Stockholder.  The Shares are held by the Stockholder, or by a nominee or
custodian for the benefit of the Stockholder, free and clear of all mortgages,
claims, charges, liens, security interests, pledges, options, proxies, voting
trusts or agreements (“Encumbrances”), except for any such Encumbrances arising
hereunder and Encumbrances applicable to all securityholders alike, such as the
restrictions upon resale imposed by the Securities Act.

(b)           The Stockholder has the legal capacity, power and authority, as
applicable, to enter into and perform all of the Stockholder’s obligations under
this Agreement.  This Agreement has been duly and validly executed and delivered
by the Stockholder and constitutes (assuming due execution and delivery of this
Agreement by Parent, BV Sub and Merger Sub) a valid and binding agreement of the
Stockholder, enforceable against the Stockholder in accordance with its terms,
except to the extent that its enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights generally or by general equitable principles. 
The execution, delivery and performance of this Agreement by the Stockholder
will not violate any agreement or court order to which the Stockholder is a
party or is subject, including, without limitation, any voting agreement or
voting trust, except for any of the foregoing as would not impair the
Stockholder’s ability to perform its obligations under this Agreement in any
material respect.

(c)           Except for any applicable filings under the Exchange Act, no
filing with, and no permit, authorization, consent or approval of, any
Governmental Authority or any other Person is

2


--------------------------------------------------------------------------------




required to be made or obtained by the Stockholder for the execution of this
Agreement by the Stockholder, compliance by the Stockholder with the provisions
hereof or performance of the Stockholder’s obligations hereunder.

(d)           If the Stockholder is married and the Shares constitute community
property, this Agreement has been duly authorized, executed and delivered by,
and constitutes a valid and binding agreement of, the Stockholder’s spouse,
enforceable against such person in accordance with its terms.

(e)           The Stockholder understands and acknowledges that Parent is
entering into, and causing BV Sub and Merger Sub to enter into, the Merger
Agreement in reliance upon the Stockholder’s concurrent execution and delivery
of this Agreement, including Parent’s reliance on the Stockholder’s
representations and warranties contained herein.

3.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to Parent, BV Sub and Merger Sub as follows:

(a)           The Company has the corporate power and authority to enter into
and perform all of its obligations under this Agreement.  This Agreement has
been duly and validly executed and delivered by the Company and constitutes a
valid and binding agreement of the Company, enforceable against the Company in
accordance with its terms, except to the extent that its enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.

(b)           Except for filings under the Exchange Act, no filing with, and no
permit, authorization, consent or approval of, any Governmental Authority is
necessary for the execution of this Agreement by the Company, compliance by the
Company with the provisions hereof or performance of its obligations hereunder.

4.             Representations and Warranties of Parent, BV Sub and Merger Sub. 
Parent and Merger Sub hereby represent and warrant to the Stockholder as
follows:

(a)           Parent, BV Sub and Merger Sub have the corporate power and
authority to enter into and perform all of their respective obligations under
this Agreement.  This Agreement has been duly and validly executed and delivered
by Parent, BV Sub and Merger Sub and constitutes a valid and binding agreement
of each of them, enforceable against them in accordance with its terms, except
to the extent that its enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting the enforcement
of creditors’ rights generally or by general equitable principles.

(b)           Except for filings under the Exchange Act, no filing with, and no
permit, authorization, consent or approval of, any Governmental Authority is
necessary for the execution of this Agreement by Parent, BV Sub or Merger Sub,
compliance by Parent, BV Sub and Merger Sub with the provisions hereof or
performance of their obligations hereunder.

3


--------------------------------------------------------------------------------




5.             Voting Agreement.

(a)           The Stockholder hereby irrevocably and unconditionally agrees
that, during the Voting Period, the Stockholder shall (i) appear (in person or
by proxy) at any meeting (whether annual or special and whether or not an
adjourned or postponed meeting) of the holders of Company Common Stock, properly
called, or otherwise cause the Shares then beneficially owned by the Stockholder
to be counted as present thereat for purposes of establishing a quorum, and (ii)
vote or provide a written consent with respect to all Shares (or will cause all
Shares to be voted, or cause a written consent to be provided with respect to
all Shares) (A) in favor of adoption and approval of the Merger Agreement and
approval of the Merger, not including any Material Adverse Amendment, (B)
against any action, proposal, transaction or agreement that would result, or
could reasonably be expected to result, in any material respect in a breach of
any covenant, representation or warranty or any other obligation or agreement of
the Company contained in the Merger Agreement, and (C) against any proposal made
in opposition to, or in competition with, consummation of the Merger and the
other transactions contemplated by the Merger Agreement, including any
Acquisition Proposal.  In all other matters, the Shares shall be voted by and in
the manner determined by the Stockholder.

(b)           Notwithstanding any other provision of this Agreement, if the
Stockholder is a director or officer of the Company, it is expressly understood
and agreed that this Agreement shall not limit or restrict any actions taken by
the Stockholder in his or her capacity as a director or officer of the Company
either (i) pursuant to Applicable Law or (ii) in exercising the Company’s rights
or fulfilling the Company’s obligations under the Merger Agreement (to the
extent permitted or required by the Merger Agreement).

6.             Grant of Irrevocable Proxy.  Concurrently with the execution and
delivery of this Agreement, the Stockholder has delivered to Parent a proxy in
the form attached hereto as Exhibit A (the “Proxy”) with respect to the Shares. 
Such Proxy shall be irrevocable to the fullest extent permitted by Applicable
Law and shall terminate upon the termination of this Agreement.

7.             No Solicitation.  The Stockholder shall, and shall cause its
affiliates that it controls and its and its control affiliates’ respective
directors, officers, employees, investment bankers, attorneys, financial and
other advisors or other representatives not to, directly or indirectly, (i)
solicit, initiate, knowingly encourage, or induce the making, submission or
announcement of, an Acquisition Proposal, (ii) furnish to any Person (other than
Parent, BV Sub, Merger Sub or any designees of Parent, BV Sub or Merger Sub) any
non-public information relating to the Company or any of its Subsidiaries, or
afford access to the business, properties, assets, books or records of the
Company or any of its Subsidiaries to any Person (other than Parent, BV Sub,
Merger Sub or any designees of Parent, BV Sub or Merger Sub), or take any other
action intended to assist or facilitate any inquiries or the making of any
proposal that constitutes or could reasonably be expected to lead to an
Acquisition Proposal, (iii) participate or engage in discussions or negotiations
with any Person with respect to an Acquisition Proposal (other than to notify
such Person as to the existence of this provision), (iv) approve, endorse or
recommend an Acquisition Proposal, (v) enter into any letter of intent,
memorandum of understanding or other agreement, contract or arrangement
contemplating or otherwise relating to an Acquisition Transaction, or (vi)
terminate, amend or waive any rights under any “standstill” or other similar

4


--------------------------------------------------------------------------------




agreement between the Stockholder and any Person (other than Parent).  The
Stockholder shall immediately cease any and all existing activities, discussions
or negotiations with any persons (other than Parent and its affiliates and
representatives) conducted heretofore with respect to any Acquisition Proposal. 
Without limiting the generality of the foregoing, the Stockholder acknowledges
and hereby agrees that any violation of the restrictions set forth in this
Section 7 by the Stockholder or any representatives of the Stockholder shall be
deemed to be a breach of this Section 7 by the Stockholder.  The Stockholder
shall not enter into any letter of intent or similar document or any agreement
contemplating or otherwise relating to an Acquisition Proposal unless and until
this Agreement is terminated pursuant to its terms.

8.             No Transfers During Voting Period.  The Stockholder agrees that
during the Voting Period, except as expressly contemplated by the terms of this
Agreement, such Stockholder shall not, directly or indirectly,  (i) sell,
transfer, tender, pledge, encumber, assign or otherwise dispose of (including by
merger, testamentary disposition, interspousal disposition pursuant to spousal
domestic relations proceedings or otherwise, or otherwise by operation of law)
(collectively, “Transfer”) any of the Shares, or enter into any contract, option
or other agreement to Transfer any of the Shares, or otherwise cause or permit
the Transfer of any Shares, (ii) grant any proxies or powers of attorney or
enter into any voting trust or other similar agreements or arrangements with
respect to any Shares; (iii) request that the Company register the Transfer of
any certificate or uncertificated interest representing any of the Shares, or
(iv) take any action that would have the effect of preventing, impeding,
interfering with or adversely affecting its ability to perform its obligations
under this Agreement.  The Stockholder hereby agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent in respect of the
Shares.  Notwithstanding the foregoing or anything to the contrary set forth in
this Agreement, the Stockholder may surrender shares in connection with
“cashless” or net exercise provisions of Company Options or Warrants to the
extent necessary to effect exercises thereof (including the payment of any taxes
required to be withheld and paid with respect to such exercises).

9.             Acquisition of Additional Shares.

(a)           At all times during the period commencing with the execution and
delivery of this Agreement and continuing until the Expiration Date, the
Stockholder shall promptly notify Parent of the number of any additional shares
of Company Common Stock and the number and type of any other voting securities
of the Company acquired by the Stockholder, if any, after the date hereof. 
Notwithstanding anything to the contrary in this Agreement, nothing in this
Agreement shall obligate the Stockholder to exercise any option, warrant or
other right to acquire Shares.

(b)           In the event of a stock dividend or distribution, or any change in
the Shares by reason of any stock dividend or distribution, split-up,
recapitalization, combination, exchange of shares or the like, the term “Shares”
shall be deemed to refer to and include the Shares as well as all such stock
dividends and distributions and any securities into which or for which any or
all of the Shares may be changed or exchanged or which are received in such
transaction.

5


--------------------------------------------------------------------------------




10.           No Ownership Interest.  Nothing contained in this Agreement shall
be deemed to vest in Parent any direct or indirect ownership or incidence of
ownership of or with respect to any Shares.  Except as provided in this
Agreement, all rights, ownership and economic benefits relating to the Shares
shall remain vested in and belong to the Stockholder.

11.           Disclosure.  The Stockholder hereby agrees to permit Parent to
publish and disclose in the Registration Statement and the Proxy
Statement/Prospectus (including all documents and schedules filed with the SEC),
and in any press release or other disclosure document which Parent reasonably
determines to be necessary or desirable to comply with applicable law or the
rules and regulations of The New York Stock Exchange in connection with the
Merger and any transactions related thereto, the Stockholder’s identity and
ownership of the Shares and the nature of the Stockholder’s commitments,
arrangements and understandings under this Agreement, provided that any public
announcement or disclosure is made in accordance with the terms of the Merger
Agreement and the requirements of Applicable Law, subject to Parent using its
reasonable best efforts to consult with the Stockholder and giving the
Stockholder the right to review and comment upon any such disclosure.  In
addition, the Stockholder will cooperate with Parent in connection with the
filing of any Schedule 13D or amendment thereto that Parent reasonably
determines is required under the Exchange Act in connection with this Agreement.

12.           Consent and Waiver.  The Stockholder hereby gives any consents or
waivers that are reasonably required for the consummation of the Merger under
the terms of any agreement or instrument to which the Stockholder is a party. 
Without limiting the generality of or effect of the foregoing, the Stockholder
hereby waives any and all rights to contest or object to the execution and
delivery of the Merger Agreement, the actions of the Board of Directors of the
Company in approving and recommending the Merger, the consummation of the Merger
and the other transactions contemplated by the Merger Agreement, or to seek
damages or other legal or equitable relief in connection therewith.  From and
after the Effective Time, the Stockholder’s right to receive its portion of the
Merger Consideration on the terms and subject to the conditions set forth in the
Merger Agreement shall constitute the Stockholder’s sole and exclusive right
against the Company and/or Parent or Merger Sub in respect of the Stockholder’s
status as a stockholder of the Company.

13.           Confidentiality.  The Stockholder shall hold any information
regarding this Agreement and the Merger in strict confidence and shall not
divulge any such information to any third person (except to affiliates and to
its limited partners, investment bankers, attorneys, financial and other
advisors) until the Parent has publicly disclosed the Merger, except for
disclosures which the Stockholder’s legal counsel advises are necessary in order
to fulfill such Stockholder’s obligations imposed by law, in which event the
Stockholder shall give prior notice of such disclosure to Parent as promptly as
practicable.  Subject to the exception in the immediately preceding sentence,
neither the Stockholder, nor any of its affiliates shall issue or cause the
publication of any press release or other public announcement with respect to
this Agreement, the Merger, the Merger Agreement or other transactions
contemplated thereby.

14.           Termination.  This Agreement shall automatically terminate
(without requirement of further action or notice) on the Expiration Date.

6


--------------------------------------------------------------------------------




15.           Miscellaneous.

(a)           This Agreement may be amended, modified or supplemented only by
written agreement of the parties.

(b)           Any failure of the Stockholder, on the one hand, or Parent and
Merger Sub, on the other hand, to comply with any obligation, covenant,
agreement or condition herein may be waived by Parent (with respect to any
failure by the Stockholder) or the Stockholder (with respect to any failure by
Parent or Merger Sub), respectively, only by a written instrument signed by the
party granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.  Whenever this Agreement requires or permits consent by or on behalf of
any party hereto, such consent shall be given in writing in a manner consistent
with the requirements for a waiver of compliance as set forth in this Section
15(b).

(c)           All notices and other communications hereunder shall be in writing
and shall be delivered personally by overnight courier or similar means or sent
by facsimile with written confirmation of receipt, to the parties at the
addresses specified below (or at such other address for a party as shall be
specified by like notice. Any such notice shall be effective upon receipt, if
personally delivered or on the next business day following transmittal if sent
by confirmed facsimile. Notices, including oral notices, shall be delivered as
follows:

if to the Stockholder, at the address set forth on the
signature page, with a copy to the address provided
thereto (if blank no such copy shall be required).

if to Parent, BV Sub or Merger Sub, to:

NAVTEQ Corporation
222 Merchandise Mart, Suite 900
Chicago, Illinois 60654
Attention:  Lawrence M. Kaplan
Facsimile:  312-894-7212

with a copy to:

Pepper Hamilton LLP
600 Fourteenth Street, N.W.
Washington, D.C. 20005
Attention:  Thomas L. Hanley
Facsimile:  202-220-1665

(d)           Neither this Agreement nor any right, interest or obligation
hereunder shall be assigned by either of the parties hereto without the prior
written consent of the other party. This Agreement shall be binding upon and
inure to the benefit of Parent and Merger Sub and its and their successors and
permitted assigns and shall be binding upon the Stockholder and the

7


--------------------------------------------------------------------------------




Stockholder’s heirs, successors and assigns by will or by the laws of descent.
This Agreement is not intended to confer any rights or remedies hereunder upon
any other person except the parties hereto.

(e)           This agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to any conflicts
of law provisions.

(f)            EACH PARTY HEREBY IRREVOCABLY WAIVES AND COVENANTS THAT IT WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON, OR IN CONNECTION
WITH, THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR
HEREAFTER ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE.

(g)           Each of the parties hereto (i) irrevocably consents to the
jurisdiction and venue of the Delaware Court of Chancery or any court of the
United States located in the State of Delaware in the event any dispute arises
out of this Agreement or any of the transactions contemplated hereby, (ii)
agrees that it will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court, (iii) agrees that it will
not bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than the Delaware Court of
Chancery or, if under Applicable Law exclusive jurisdiction over such matter is
vested in the federal courts, any court of the United States located in the
State of Delaware and (iv) consents to service being made through the notice
procedures set forth in Section 15(c).  Each party hereby agrees that service of
any process, summons, notice or document by U.S. registered mail to the
respective addresses set forth herein for the delivery of notices generally
shall be effective service of process for any legal proceeding in connection
with this Agreement or the transactions contemplated hereby.

(h)           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(i)            In case any one or more of the provisions contained in this
Agreement should be finally determined to be invalid, illegal or unenforceable
in any respect against a party hereto, it shall be adjusted if possible to
effect the intent of the parties.  In any event, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby, and such invalidity, illegality or
unenforceability shall only apply as to such party in the specific jurisdiction
where such final determination shall have been made.

(j)            The section headings contained in this Agreement are solely for
the purpose of reference and shall not in any way affect the meaning or
interpretation of this Agreement. The word “including” shall be deemed to mean
“including without limitation.”

8


--------------------------------------------------------------------------------




(k)           This Agreement embodies the entire agreement and understanding of
the parties hereto in respect of the subject matter contained herein.  There are
no representations, promises, warranties, covenants, or undertakings, other than
those expressly set forth or referred to herein and therein.

(l)            The parties hereby acknowledge and agree that the failure of any
party to perform its agreements and covenants hereunder, including its failure
to take all actions as are necessary on its part in accordance with the terms
and conditions of this Agreement to facilitate the Merger, will cause
irreparable injury to the other parties, for which damages, even if available,
will not be an adequate remedy.  Accordingly, each party hereby consents to the
issuance of injunctive relief by any court of competent jurisdiction to compel
performance of such party’s obligations and to the granting by any court of the
remedy of specific performance of its obligations hereunder.

(m)          Except as otherwise provided herein, any and all remedies herein
expressly conferred upon a party shall be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy shall not preclude the
exercise of any other remedy.

(n)           All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such expenses.

(o)           Each party to this Agreement has been represented by counsel
during the preparation and execution of this Agreement, and therefore waives any
rule of construction that would construe ambiguities against the party drafting
the agreement.

(p)           From time to time, at the other party’s request and without
further consideration, each party hereto shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.

[signature page follows]

9


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have signed this Stockholder Voting
Agreement, in the case of each of Parent, BV Sub and Merger Sub, by its duly
authorized officer, as of the date first above written.

NAVTEQ CORPORATION

 

NAVTEQ Holdings B.V.

 

 

 

By:

/s/ David B. Mullen

 

By:

/s/ David B. Mullen

Name:

David B. Mullen

 

Name:

David B. Mullen

Title:

Executive Vice President and Chief Financial Officer

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

NAVTEQ Holdings Delaware, Inc.

 

 

 

 

 

By:

/s/ David B. Mullen

 

 

Name:

David B. Mullen

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

STOCKHOLDER

 

SPOUSE SIGNATURE (if applicable)

 

 

 

Name (print)

 

Name (print)

 

 

 

Signature

 

Signature

 

 

 

Stockholder Address:

 

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


COUNTERPART SIGNATURE PAGE

IN WITNESS WHEREOF, the parties hereto have signed this Stockholder Voting
Agreement, in the case of each of Parent, BV Sub and Merger Sub, by its duly
authorized officer, as of the date first above written.

NAVTEQ CORPORATION

 

 

NAVTEQ Holdings B.V.

By:

 

 

By:

 

 

Name: David B. Mullen

 

Title: Executive Vice President and Chief Financial Officer

 

 

Name: David B. Mullen

 

Title: Executive Vice President and Chief Financial Officer

NAVTEQ Holdings Delaware, Inc.

 

 

By:

 

 

 

 

 

Name: David B. Mullen

 

Title: Executive Vice President and Chief Financial Officer

 

 

ROBERT N. VERRATTI

 

SPOUSE SIGNATURE (if applicable)

Robert N. Verratti

 

 

Name (print)

 

N/A

 

 

Name (print)

/s/ Robert N. Verratti

 

 

Signature

 

 

 

 

Signature

Stockholder Address:

 

with a copy to:

 

 

 

210 Springhouse Pond

 

 

 

 

 

Wayne, PA 19087

 

 

 

Shares Beneficially Owned:

 

 

 

 

 

NUMBER OF OUTSTANDING SHARES OF COMMON STOCK BENEFICIALLY OWNED BY STOCKHOLDER:

 

397,021

 

NUMBER OF SHARES SUBJECT TO COMPANY OPTIONS HELD BY STOCKHOLDER:

 

83,333

 

NUMBER OF SHARES SUBJECT TO COMPANY WARRANTS HELD BY STOCKHOLDER:

 

0

 

 

Voting Agreement – Signature Page – Execution Copy


--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE

IN WITNESS WHEREOF, the parties hereto have signed this Stockholder Voting
Agreement, in the case of each of Parent, BV Sub and Merger Sub, by its duly
authorized officer, as of the date first above written.

NAVTEQ CORPORATION

 

 

NAVTEQ Holdings B.V.

By:

 

 

By:

 

 

Name: David B. Mullen

 

Title: Executive Vice President and Chief Financial Officer

 

 

Name: David B. Mullen

 

Title: Executive Vice President and Chief Financial Officer

NAVTEQ Holdings Delaware, Inc.

 

 

By:

 

 

 

 

 

Name: David B. Mullen

 

Title: Executive Vice President and Chief Financial Officer

 

 

DAVID L. JANNETTA

 

SPOUSE SIGNATURE (if applicable)

 

 

 

Name (print)

 

N/A

 

 

Name (print)

/s/ David L. Jannetta

 

 

Signature

 

 

 

 

Signature

Stockholder Address:

 

with a copy to:

 

 

 

1135 Parson Curry Lane

 

 

Malvern, PA 19355

 

 

 

 

 

 

Shares Beneficially Owned:

 

 

 

 

 

NUMBER OF OUTSTANDING SHARES OF COMMON STOCK BENEFICIALLY OWNED BY STOCKHOLDER:

 

367,917

 

NUMBER OF SHARES SUBJECT TO COMPANY OPTIONS HELD BY STOCKHOLDER:

 

475,698

 

NUMBER OF SHARES SUBJECT TO COMPANY WARRANTS HELD BY STOCKHOLDER:

 

0

 

 

Voting Agreement – Signature Page – Execution Copy


--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE

IN WITNESS WHEREOF, the parties hereto have signed this Stockholder Voting
Agreement, in the case of each of Parent, BV Sub and Merger Sub, by its duly
authorized officer, as of the date first above written.

NAVTEQ CORPORATION

 

 

NAVTEQ Holdings B.V.

By:

 

 

By:

 

 

Name: David B. Mullen

 

Title: Executive Vice President and Chief Financial Officer

 

 

Name: David B. Mullen

 

Title: Executive Vice President and Chief Financial Officer

NAVTEQ Holdings Delaware, Inc.

 

 

By:

 

 

 

 

 

Name: David B. Mullen

 

Title: Executive Vice President and Chief Financial Officer

 

 

THE JANNETTA FAMILY TRUST

 

SPOUSE SIGNATURE (if applicable)

 

 

 

Name (print)

 

N/A

 

 

Name (print)

/s/ David L. Jannetta

 

 

Signature

 

 

 

 

Signature

Stockholder Address:

 

with a copy to:

 

 

 

1135 Parson Curry Lane

 

 

Malvern, PA 19355

 

 

 

 

 

 

Shares Beneficially Owned:

 

 

 

 

 

NUMBER OF OUTSTANDING SHARES OF COMMON STOCK BENEFICIALLY OWNED BY STOCKHOLDER:

 

51,900

 

NUMBER OF SHARES SUBJECT TO COMPANY OPTIONS HELD BY STOCKHOLDER:

 

0

 

NUMBER OF SHARES SUBJECT TO COMPANY WARRANTS HELD BY STOCKHOLDER:

 

0

 

 

Voting Agreement – Signature Page – Execution Copy


--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE

IN WITNESS WHEREOF, the parties hereto have signed this Stockholder Voting
Agreement, in the case of each of Parent, BV Sub and Merger Sub, by its duly
authorized officer, as of the date first above written.

NAVTEQ CORPORATION

 

 

NAVTEQ Holdings B.V.

By:

 

 

By:

 

 

Name: David B. Mullen

 

Title: Executive Vice President and Chief Financial Officer

 

 

Name: David B. Mullen

 

Title: Executive Vice President and Chief Financial Officer

NAVTEQ Holdings Delaware, Inc.

 

 

By:

 

 

 

 

 

Name: David B. Mullen

 

Title: Executive Vice President and Chief Financial Officer

 

 

MARK J. DENINO

 

SPOUSE SIGNATURE (if applicable)

Mark J. DeNino

 

 

Name (print)

 

N/A

 

 

Name (print)

/s/ Mark J. DeNino

 

 

Signature

 

 

 

 

Signature

Stockholder Address:

 

with a copy to:

 

 

 

Box 2303

 

 

Southeastern, PA  19399

 

 

 

 

 

 

Shares Beneficially Owned:

 

 

 

 

 

NUMBER OF OUTSTANDING SHARES OF COMMON STOCK BENEFICIALLY OWNED BY STOCKHOLDER:

 

117,082

 

NUMBER OF SHARES SUBJECT TO COMPANY OPTIONS HELD BY STOCKHOLDER:

 

12,500

 

NUMBER OF SHARES SUBJECT TO COMPANY WARRANTS HELD BY STOCKHOLDER:

 

0

 

 

Voting Agreement – Signature Page – Execution Copy


--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE

IN WITNESS WHEREOF, the parties hereto have signed this Stockholder Voting
Agreement, in the case of each of Parent, BV Sub and Merger Sub, by its duly
authorized officer, as of the date first above written.

NAVTEQ CORPORATION

 

 

NAVTEQ Holdings B.V.

By:

 

 

By:

 

 

Name: David B. Mullen

 

Title: Executive Vice President and Chief Financial Officer

 

 

Name: David B. Mullen

 

Title: Executive Vice President and Chief Financial Officer

NAVTEQ Holdings Delaware, Inc.

 

 

By:

 

 

 

 

 

Name: David B. Mullen

 

Title: Executive Vice President and Chief Financial Officer

 

 

CHRISTOPHER M. ROTHEY

 

SPOUSE SIGNATURE (if applicable)

 

 

 

Name (print)

 

N/A

 

 

Name (print)

/s/ Christopher M. Rothey

 

 

Signature

 

 

 

 

Signature

Stockholder Address:

 

with a copy to:

 

 

 

2180 Pikeland Rd.

 

 

Malvern, PA 19355

 

 

 

 

 

 

Shares Beneficially Owned:

 

 

 

 

 

NUMBER OF OUTSTANDING SHARES OF COMMON STOCK BENEFICIALLY OWNED BY STOCKHOLDER:

 

1,666

 

NUMBER OF SHARES SUBJECT TO COMPANY OPTIONS HELD BY STOCKHOLDER:

 

140,514

 

NUMBER OF SHARES SUBJECT TO COMPANY WARRANTS HELD BY STOCKHOLDER:

 

0

 

 

Voting Agreement – Signature Page – Execution Copy


--------------------------------------------------------------------------------




IRREVOCABLE PROXY

The undersigned Stockholder (the “Stockholder”) of Traffic.com, Inc., a Delaware
corporation (the “Company”), hereby irrevocably (to the fullest extent permitted
by law) appoints each of Judson D. Green, David Mullen and Lawrence M. Kaplan of
NAVTEQ Corporation, as the sole and exclusive attorneys and proxies of the
undersigned, with full power of substitution and resubstitution, to vote and
exercise all voting and related rights (to the full extent that the undersigned
is entitled to do so) with respect to all of the shares of capital stock of the
Company that now are or hereafter may be beneficially owned by the undersigned,
and any and all other shares or securities of the Company issued or issuable in
respect thereof on or after the date hereof (collectively, the “Shares”), in
accordance with the terms of this Proxy.  The Shares beneficially owned by the
Stockholder as of the date of this Proxy are listed on the signature page of
this Proxy, along with the number(s) of the stock certificate(s) representing
such Shares.  Upon the Stockholder’s execution of this Proxy, any and all prior
proxies given by the undersigned with respect to any Shares are hereby revoked
and terminated, and the Stockholder agrees not to grant any subsequent proxies
with respect to the Shares until after the Expiration Date (as defined below).

This Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest and is granted pursuant to that certain Stockholder Voting
Agreement of even date herewith (the “Voting Agreement”) by and among NAVTEQ
Corporation, a Delaware corporation (the “Parent”), NAVTEQ Holdings B.V., a
corporation organized under the laws of The Netherlands (“BV Sub”), NAVTEQ
Holdings Delaware, Inc., a Delaware corporation and wholly-owned subsidiary of
Parent (“Merger Sub”), the Company and the undersigned Stockholder of the
Company, and is granted in consideration of Parent, BV Sub and Merger Sub
entering into that certain Agreement and Plan of Merger of even date herewith
(as it may hereafter be amended from time to time in accordance with the
provisions thereof, the “Merger Agreement”) by and among Parent, BV Sub, Merger
Sub and the Company.  The Merger Agreement provides for the merger of the
Company with and into Merger Sub (the “Merger”), and Stockholder will be
entitled to receive a portion of the consideration payable in connection with
the Merger.  The term “Expiration Date”, as used in this Proxy, shall mean the
earlier to occur of (i) such date and time as the Merger Agreement shall have
been validly terminated pursuant to its terms, (ii) such date and time as the
Merger shall become effective in accordance with the terms and conditions set
forth in the Merger Agreement or (iii) the occurrence of a Material Adverse
Amendment.  The term “Material Adverse Amendment” means an amendment to the
Merger Agreement that (i) materially and adversely affects the Stockholder and
(ii) is approved by the Company’s Board of Directors notwithstanding the fact
that in such vote the Stockholder’s nominee on the Company’s Board of Directors
voted against such amendment.

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the Stockholder, at any time prior during the Voting Period (as
defined in the Voting Agreement), to act as the Stockholder’s attorney and proxy
to vote


--------------------------------------------------------------------------------




all of the Shares, and to exercise all voting, consent and similar rights of the
undersigned with respect to all of the Shares (including, without limitation,
the power to execute and deliver written consents) at every annual or special
meeting of stockholders of the Company (and at every adjournment or postponement
thereof), and in every written consent in lieu of such meeting:

(a)           in favor of the approval and adoption of the Merger Agreement and
approval of the Merger, not including any Material Adverse Amendment;

(b)           against the approval of any action, proposal, transaction or
agreement that would result, or could reasonably be expected to result, in any
material respect in a breach of any covenant, representation or warranty or any
other obligation or agreement of the Company contained in the Merger Agreement;
and

(c)           against any proposal made in opposition to, or in competition
with, consummation of the Merger and the other transactions contemplated by the
Merger Agreement, including any Acquisition Proposal (as defined in the Merger
Agreement).

The attorneys and proxies named above may not exercise this Proxy on any other
matter except as provided in clauses (a), (b) and (c) above.  The Stockholder
may vote the Shares on all other matters.  Notwithstanding anything in this
Proxy to the contrary, if the Stockholder is a director or officer of the
Company, nothing contained in this Proxy shall not limit or restrict any actions
taken by the Stockholder in his or her capacity as a director or officer of the
Company either (i) pursuant to Applicable Law or (ii) in exercising the
Company’s rights or fulfilling the Company’s obligations under the Merger
Agreement (to the extent permitted or required by the Merger Agreement).

Any obligation of Stockholder hereunder shall be binding upon the successors and
assigns of Stockholder.

This Proxy shall terminate, and be of no further force and effect, automatically
upon the Expiration Date.

[signature page follows]


--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE

IN WITNESS WHEREOF, the Stockholder has caused this Irrevocable Proxy to be duly
executed as of the day and year first above written.

ROBERT N. VERRATTI

 

SPOUSE SIGNATURE (if applicable)

 

 

 

Robert N. Verratti

 

 

Name (print)

 

N/A

 

 

Name (print)

/s/ Robert N. Verratti

 

 

Signature

 

 

 

 

Signature

 

 

 

Stockholder Address:

 

with a copy to:

 

 

 

210 Springhouse Pond

 

 

 

 

 

Wayne, PA 19087

 

 

 

Shares Beneficially Owned:

 

 

 

 

 

NUMBER OF OUTSTANDING SHARES OF COMMON STOCK BENEFICIALLY OWNED BY STOCKHOLDER:

 

397,021

 

NUMBER OF SHARES SUBJECT TO COMPANY OPTIONS HELD BY STOCKHOLDER:

 

83,333

 

NUMBER OF SHARES SUBJECT TO COMPANY WARRANTS HELD BY STOCKHOLDER:

 

0

 

 


--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE

IN WITNESS WHEREOF, the Stockholder has caused this Irrevocable Proxy to be duly
executed as of the day and year first above written.

DAVID L. JANNETTA

 

SPOUSE SIGNATURE (if applicable)

 

 

 

Name (print)

 

N/A

 

 

Name (print)

/s/ David L. Jannetta

 

 

Signature

 

 

 

 

Signature

 

 

 

Stockholder Address:

 

with a copy to:

 

 

 

1135 Parson Curry Lane

 

 

Malvern, PA 19355

 

 

 

 

 

 

 

Shares Beneficially Owned:

 

 

 

 

 

NUMBER OF OUTSTANDING SHARES OF COMMON STOCK BENEFICIALLY OWNED BY STOCKHOLDER:

 

367,917

 

NUMBER OF SHARES SUBJECT TO COMPANY OPTIONS HELD BY STOCKHOLDER:

 

475,698

 

NUMBER OF SHARES SUBJECT TO COMPANY WARRANTS HELD BY STOCKHOLDER:

 

0

 

 


--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE

IN WITNESS WHEREOF, the Stockholder has caused this Irrevocable Proxy to be duly
executed as of the day and year first above written.

MARK J. DENINO

 

SPOUSE SIGNATURE (if applicable)

 

 

 

Mark J. DeNino

 

 

Name (print)

 

N/A

 

 

Name (print)

/s/ Mark J. DeNino

 

 

Signature

 

 

 

 

Signature

 

 

 

Stockholder Address:

 

with a copy to:

 

 

 

Box 2303

 

 

Southeastern, PA 19399

 

 

 

 

 

 

Shares Beneficially Owned:

 

 

 

 

 

NUMBER OF OUTSTANDING SHARES OF COMMON STOCK BENEFICIALLY OWNED BY STOCKHOLDER:

 

117,082

 

NUMBER OF SHARES SUBJECT TO COMPANY OPTIONS HELD BY STOCKHOLDER:

 

12,500

 

NUMBER OF SHARES SUBJECT TO COMPANY WARRANTS HELD BY STOCKHOLDER:

 

0

 

 


--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE

IN WITNESS WHEREOF, the Stockholder has caused this Irrevocable Proxy to be duly
executed as of the day and year first above written.

THE JANNETTA FAMILY TRUST

 

SPOUSE SIGNATURE (if applicable)

 

 

 

Name (print)

 

N/A

 

 

Name (print)

/s/ David L. Jannetta

 

 

Signature

 

 

 

 

Signature

 

 

 

Stockholder Address:

 

with a copy to:

 

 

 

1135 Parson Curry Lane

 

 

Malvern, PA 19355

 

 

 

 

 

 

Shares Beneficially Owned:

 

 

 

 

 

NUMBER OF OUTSTANDING SHARES OF COMMON STOCK BENEFICIALLY OWNED BY STOCKHOLDER:

 

51,900

 

NUMBER OF SHARES SUBJECT TO COMPANY OPTIONS HELD BY STOCKHOLDER:

 

0

 

NUMBER OF SHARES SUBJECT TO COMPANY WARRANTS HELD BY STOCKHOLDER:

 

0

 

 


--------------------------------------------------------------------------------




COUNTERPART SIGNATURE PAGE

IN WITNESS WHEREOF, the Stockholder has caused this Irrevocable Proxy to be duly
executed as of the day and year first above written.

CHRISTOPHER M. ROTHEY

 

SPOUSE SIGNATURE (if applicable)

 

 

 

 

 

 

Name (print)

 

N/A

 

 

Name (print)

/s/ Christopher M. Rothey

 

 

Signature

 

 

 

 

Signature

 

 

 

Stockholder Address:

 

with a copy to:

 

 

 

2180 Pikeland Rd.

 

 

Malvern, PA  19355

 

 

 

 

 

 

Shares Beneficially Owned:

 

 

 

 

 

NUMBER OF OUTSTANDING SHARES OF COMMON STOCK BENEFICIALLY OWNED BY STOCKHOLDER:

 

1,666

 

NUMBER OF SHARES SUBJECT TO COMPANY OPTIONS HELD BY STOCKHOLDER:

 

140,514

 

NUMBER OF SHARES SUBJECT TO COMPANY WARRANTS HELD BY STOCKHOLDER:

 

0

 

 


--------------------------------------------------------------------------------